Citation Nr: 1029648	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  96-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 20 percent for the service-
connected residuals of a shell fragment wound to the left knee.



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney 
at Law



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a RO decision dated in August 1994.  

The Board remanded this matter for additional development in 
December 1999 and March 2001.   

It is noted in this regard that pursuant to the authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002), the Board undertook further 
development of the increased rating claim in October 2002.

The However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, 
the Board remanded the case back to the RO for further review in 
July 2003.

In a May 2005 decision, the Board denied entitlement to a 
disability evaluation in excess of 20 percent for residuals of a 
shell fragment wound of the left knee.  

A timely appeal of that decision was again filed to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2007 Memorandum decision and a September 2007 judgment, 
the Court vacated the Board's May 2005 decision and remanded this 
matter to the Board.  

In October 2008, the Board remanded this matter to the RO for 
development in accordance with the Court's memorandum decision.  




FINDING OF FACT

The service-connected residuals of the shell fragment wound to 
the left knee is shown to be manifested by complaints of pain and 
loss of sensation or numbness with a retained foreign body and 
related traumatic arthritis with a noncompensable limitation of 
flexion; neither severe instability or recurrent subluxation nor 
an actual loss of motion or functional loss due to pain with 
flexion restricted to 45 degrees or worse or extension restricted 
to 10 degrees or worse is shown.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than the 
protected 20 percent evaluation for the service-connected left 
knee shell fragment wound residuals on the basis of instability 
or recurrent subluxation have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 
4.71a, including Diagnostic Code 5257 (2009). 

2.  The criteria for the assignment of a separate rating of 10 
percent, but not higher for the service-connected left knee shell 
fragment wound residuals on the basis of traumatic arthritis with 
a noncompensable limitation of motion have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.71, 4.71a, including Diagnostic Codes 5003, 5010, 5260, 5261 
(2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in June 2001, February 2004, July 2008, 
and December 2009.  

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for an increased 
rating, as well as what information and evidence must be provided 
by the Veteran and what information and evidence would be 
obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The December 2009 letter provided the Veteran with notice of the 
laws regarding degrees of disability or effective dates.  The 
claim was readjudicated in June 2010, thus curing any lack of 
timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).   

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated from 
1993 to 2005 are associated with the claims folder.  

The RO searched for treatment records dated from January 2005 and 
no additional records were found.  The Veteran was notified of 
this unsuccessful search in May 2010.  There is no identified 
relevant evidence that has not been accounted for.  

The Veteran underwent VA examinations in 1994, 1997, 2000, 2002, 
2003 and 2010 to obtain medical evidence as to the nature and 
severity of the Veteran's service-connected left knee disability.  

The Board finds that the March 2010 VA examination complies with 
the October 2008 remand and previous remand instructions.  The VA 
examination report provides a medical opinion which addresses the 
severity of the left knee disability and discusses whether there 
is additional functional loss or additional limitation of motion 
due to pain, weakened movement, excess fatigability, and 
incoordination.  

The Board finds that the examination complies with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance).  

The March 2010 VA examination provides findings that address the 
pertinent rating criteria and the provisions of 38 C.F.R. § 4.40 
and § 4.45. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  



Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  
38 C.F.R. § 4.45.   

The evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  

The Court of Appeals for Veterans Claims (Court) has emphasized 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate ratings for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban v. 
Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (2009).  

Arthritis due to trauma is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5257 (other impairment of the knee), a 10 
percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral instability.  
A 30 percent evaluation requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of 
flexion and extension of the knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 
60 degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of the knee 
to 5 degrees warrants a noncompensable evaluation, limitation of 
extension of the knee to 10 degrees warrants a 10 percent 
evaluation, limitation of extension to 15 degrees warrants a 20 
percent evaluation, and limitation of extension to 20 degrees 
warrants a 30 percent evaluation.  Limitation of extension of the 
knee to 30 degrees warrants a 40 percent evaluation and 
limitation of extension of the knee to 45 degrees warrants a 50 
percent evaluation, the highest schedular evaluation under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Schedule provides that the normal range of motion of the knee 
is from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has arthritis 
and instability of the knee could receive separate ratings under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. 
Reg. 63,604 (1997).  

When a knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those codes, 
there is no additional disability for which a rating may be 
assigned.  

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited motion 
must at least meet the criteria for a zero-percent rating.  In 
the alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.  

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA 
General Counsel held that when considering Diagnostic Codes 5260 
and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a 
rating for limitation in flexion only, limitation of extension 
only, or separate ratings for limitations in both flexion and 
extension under Diagnostic Code 5260 (leg, limitation of 
flexion), and Diagnostic Code 5261 (leg, limitation of 
extension).  

Where a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  




Analysis

Service connection for the residuals of a shell fragment wound to 
the left knee was granted in December 1970.  A 20 percent rating 
has been assigned since September 24, 1973 under Diagnostic Code 
5257.  The 20 percent rating is protected.  See 38 C.F.R. § 
3.951(b) (2009) which states that an evaluation in effect for 20 
years is protected.

The left knee disability is rated by analogy under Diagnostic 
Code 5257, other impairment of the knee and the 20 percent rating 
is assigned for moderate impairment.  

In applying the law to the existing facts, the Board finds that 
the preponderance of the evidence is against the assignment of a 
rating in excess of 20 percent for the service-connected 
residuals of a shell fragment wound to the left knee under 
Diagnostic Code 5257 for the entire appeal period.  

The medical evidence of record for the period of the appeal shows 
that the residuals of the shrapnel wound to the left knee caused 
minimal to no functional impairment.  Severe instability or 
recurrent subluxation of the left knee was not shown even when 
pain, weakened movement, incoordination and excess fatigability 
are considered.  

A disability evaluation in excess of 20 percent is not warranted 
under Diagnostic Code 5257.  There is no objective evidence of 
severe lateral instability or recurrent subluxation of the left 
knee.  

There was evidence of left knee instability detected clinically 
upon the VA examination in June 1994.  However, since that 
examination, there is no objective confirmation of instability of 
the left knee.  

The January 1997 VA examination report indicates that there was 
no lateral instability.  An April 2000 VA examination report 
notes that, upon examination, the left knee was stable on varus 
and valgus testing and anterior and posterior ligament testing. 

Upon VA examination in February 2002 and April 2003, the left 
knee was noted to be stable, with no instability.  Upon VA 
examination in March 2010, physical examination revealed that the 
left knee was stable.  

The record shows that the Veteran received VA treatment for the 
left knee disability in 1993 and 1994.  These records show that 
the left knee ligaments were intact, and the left knee was 
stable.  See the VA treatment records dated in November 1993 and 
March 1994.  

The VA treatment records dated after this time do not show any 
treatment for the left knee.  At the hearing before the RO in 
June 1996, the Veteran reported that his left knee gave out.  
However, as discussed, there is no objective evidence of left 
knee stability after the June 1994 VA examination.   

The April 2000 VA examination report indicates that the examiner 
concluded that the left knee disability essentially caused no 
functional impairment and only minor discomfort.  

The April 2003 VA examiner opined that, most of the time, the 
left knee was asymptomatic, but did have mild pain and symptoms 
with prolonged weight bearing.  The examiner stated that the 
functional disability due to the left knee disability was minimal 
to none.  The assessment was based upon review of the Veteran's 
medical history and claims file, physical examination of the left 
knee, and the Veteran's own report his symptoms and functional 
limitations.  

The examiner who performed the March 2010 VA examination 
concluded that the left knee disability was minimally symptomatic 
and did not limit the Veteran.  The examiner indicated that he 
reviewed the Veteran's medical history.  He noted that the 
Veteran had done well as far as his left knee disability was 
concerned for many years.  The examiner based the assessment on 
his review of the medical history and claims file, the physical 
examination of the left knee, and the Veteran's own statements 
about his symptoms and functional limitations.

Thus, on this record, the Board finds that a rating in excess of 
20 percent for the service-connected left knee disability on the 
basis of instability or recurrent subluxation is not assignable 
under Diagnostic Code 5257.

The record also does not demonstrate the requisite manifestations 
for the assignment of a compensable rating for the service-
connected left knee disability on the basis of an actual loss of 
motion under Diagnostic Code 5260 or 5261.  

However, the Board must consider whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 or functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  

Significantly, there is evidence of some limitation of flexion of 
the left knee.  The medical evidence of record shows that the 
Veteran has had consistent complaints of pain or discomfort with 
the left knee with weight bearing or prolonged walking or 
standing.  

The medical evidence shows that the functional impairment due to 
the left knee disability was minimal to none for the entire 
appeal period.  The March 1994 VA treatment record notes that 
examination of the left knee was essentially normal.  

The April 2000 VA examination report indicates that the examiner 
concluded that the left knee disability essentially caused no 
functional impairment and caused minor discomfort.  

The April 2003 VA examination report indicates that the examiner 
opined that most of the time, the left knee was asymptomatic and 
did have mild pain and symptoms with prolonged weight bearing.  
The examiner stated that the functional loss due to the left knee 
disability was minimal to none.  

The examiner who performed the March 2010 VA examination 
concluded that the left knee disability was minimally symptomatic 
and did not limit the Veteran.  The examiner indicated that he 
reviewed the Veteran's medical history.  

The examiner who performed the March 2010 VA examination 
indicated that repetitive movement did not cause additional pain 
and the pain did not cause any additional limitation of motion of 
the left knee.  The examiner stated that the left knee disability 
did not limit the Veteran and the shrapnel wound to the left knee 
was minimally symptomatic and was minor.  

The March 2010 VA examination report indicates that the examiner 
examined the left knee and found no evidence of incoordination, 
lack of endurance, weakness, or fatigue of the left knee on 
movement or with repetitive movement.  The examiner stated that 
the left knee disability caused no weakened movement, excess 
fatigability, or incoordination with movement and there was no 
additional limitation of motion of the left knee due to such 
symptoms.   

The medical evidence of record shows that there is normal 
strength in the left knee and leg.  The April 2000 VA examination 
report indicates that the muscle strength of the left lower 
extremity was normal.  Physical examination shows no basis for 
incoordination.  

The examiner opined that the left knee disability caused no 
functional impairment but noted that the left knee disability 
could cause some weakened movement or excess fatigability.  The 
extent of such possible weakened movement or fatigability was not 
assessed.  

The February 2002 VA examination report indicates that muscle 
strength of the muscles of the left lower extremity was 5/5.  His 
gait was normal.  

After examination in April 2003, the VA examiner stated that the 
left knee disability caused mild knee pain and symptoms with 
prolonged weightbearing.  The examiner stated that the left knee 
disability was asymptomatic most of the time.  

On the objective medical evidence of record, there is no basis 
for the assignment of additional disability due to pain, 
weakness, fatigability, weakness, or incoordination, and the 
Board finds that the assignment of additional disability pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

However, there is evidence of degenerative arthritis of the left 
knee since April 2000 when minimal degenerative changes were 
detected on x-ray examination.  The Board notes that a November 
1993 VA treatment record noted early degenerative changes of the 
left knee but this assessment was not supported by x-ray 
examination.  

The examiner who performed the March 2010 VA examination opined 
that the shell fragment wound did not cause arthritis.   However, 
the Board finds the evidence to be in relative equipoise in 
showing that the degenerative changes of the left knee as likely 
as not are due to the injury sustained in service and the 
location of the retained fragment noted thereafter.  

Thus, the Board finds that VAOPGCPREC 23-97 and VAOPGCPREC 9-98 
may be for application in this case.

A separate compensable rating for limitation of extension 
pursuant to VAOPGCPREC 9-2004 is not for application for the 
period of the appeal since there are no findings of limited 
extension of the left knee.  

However, the most recent VA examination showed some loss of full 
flexion due to the degenerative arthritis of the left knee.  

Accordingly, a separate 10 percent rating is warranted for the 
service-connected left knee disability on the basis of his having 
traumatic arthritis productive of a noncompensable limitation of 
flexion under the provisions of 38 C.F.R. § 5010-5003.  

The Board has also considered whether a separate rating or higher 
rating in excess of those currently assigned is warranted for the 
residuals of a shell fragment wound of the left knee under the 
diagnostic codes pertinent to rating muscle injuries.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions. 38 C.F.R. § 4.55(b) (2009).  The specific 
bodily functions of each group are listed at 38 C.F.R. § 4.73 
(2009).  

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  For VA rating 
purposes, the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2009).  

Under Diagnostic Codes 5301 to 5323, muscle injuries disabilities 
are rated as slight, moderate, moderately severe or severe 
according to criteria based on the type of injury, the history 
and complaint, and objective findings.  38 C.F.R. § 4.56(d) 
(2009).  

The service treatment records show that the Veteran sustained a 
penetrating shell fragment wounds to the left leg on June 24, 
1969 when he was hit by a B-40 fire while repairing a generator.  
There was no nerve or artery involvement.  The wounds were 
debrided and irrigated under local anesthesia.  

After two days, the Veteran was transferred to a general 
hospital.  The recovery was uneventful; the wounds healed with no 
surgery.  The Veteran was returned to duty on July 30.  The 
December 1969 separation examination indicates that an 
examination of the lower extremities was normal.  The Veteran had 
no complaints pertinent to the left knee.  

However, on this record, the Board finds no objective findings of 
actual muscle injury or damage that would warrant the assignment 
of a separate rating based on muscle impairment alone.    

There is no evidence of loss of deep fascia or muscle substance, 
or impairment of the muscle tonus or lowered threshold of fatigue 
when compared to the sound side.  There is no evidence of 
impairment when compared to the sound side.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 C.F.R. 
§ 4.14.  

The Board has considered whether referral for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
indicated.  Although the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the Director 
of VA's Compensation and Pension Service for a rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the schedular ratings for the service-connected 
disability are inadequate.  

This is accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level 
and symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun, Id.

Comparing the Veteran's current disability levels and symptoms to 
the Rating Schedule, the degree of disability for this disability 
is contemplated by the Rating Schedule and the assigned schedule 
ratings are adequate.  Thus, no referral for extraschedular 
consideration is required.


ORDER

An rating in excess of 20 percent for the service-connected left 
knee shell fragment wound residuals on the basis of instability 
or recurrent subluxation is denied.  

A separate rating of 10 percent, but not higher for the service-
connected left knee shell fragment wound residuals on the basis 
of traumatic arthritis with a noncompensable limitation of motion 
is granted, subject to the regulation controlling disbursement of 
VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


